DETAILED ACTION
Any rejections and/or objections, made in the previous Office Action, and not repeated below, are hereby withdrawn.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.

	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reopening Prosecution
The rejection set forth in the Examiner’s Answer of December 21, 2021 was reversed by the Patent Trial and Appeal Board (PTAB), see the PTAB Decision of April 11, 2022. However, in the light of the prior art discussed below, the reopening of prosecution is approved by the TC Director, see MPEP 1214.04 and 1214.07.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4, 5, 7, and 22 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Kanno et al. (WO 2016/136537 A1).
Kanno discloses a base material, specifically liquid crystal polymer, and a conductive material, specifically metal, on the base material ([0001], [0014], and [0033]). Table 1 contains liquid crystal polymer film examples with specific Rz (maximum height roughness) and RzJIS (ten point height roughness) values where the 5th example (see Table 1, 5th example with an Ra of 0.12 microns, Rz of 1.6 microns, and RzJIS of 0.83 microns) has an Rz value of 1.6 and RzJIS value of 0.83 which gives a ratio of 0.52 which is in the claimed range for the ratio in instant claims 1 and 7 and claimed Rz range in instant claims 4 and 5. The table further contains other examples (See Table 1, the 9th, 11-13th, and the third averaging example) which have ratios inside the instantly claimed range where the values range from 0.37 to 0.44.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kanno.
Kanno discloses the liquid crystal polymer film of claim 1 as discussed above.
Kanno does not disclose a general range for Ra values but does disclose examples with Ra values of 0.08 and 0.09 microns (Kanno, Table 1, the third and first examples) which is within the claimed ranges of instant claims 2 and 3. These examples have ratio values of 0.63 and 0.78 so are considered close to but not overlapping the ratio range of instant claim 1. However, it would have been obvious to one of ordinary skill in the at the effective filing date of the invention to design films with Rz/Ry ratios within the claimed range like the examples in Kanno as films with acceptable Rz and RzJIS values and for the Ra value to be minimized below 0.09 or 0.08 microns to suppress excessive increase in surface roughness which is a desired characteristic in a substrate which is going to be coated with metal (Kanno, [0022] and [0048]).
Claims 11-21, 23, and in the alternative claims 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kanno as applied to claim 1 above, and further in view of Hashizume et al. (US 2017/0347464 A1).
Kanno discloses the liquid crystal polymer film of claim 1 as discussed above. 
Kanno does not teach both sides of the base material having the claimed roughness where both sides are covered with a metal layer. Further, Kanno does not generally disclose an Ra value for either side of the film.
Hashizume teaches a substrate for a printed wiring board with good circuit formability while maintaining adhesive strength comprising a base film, specifically liquid crystal polymer, and a conductive layer, specifically a metal (abstract, [0047], and [0063]). Hashizume further teaches providing the conductive layer on both sides of the base film to make a double-sided printed wiring board ([0108]). The base film should have an Sa (which is the area measurement of Ra) of 0.04 to 0.1 microns to assure sufficient adhesive strength, ability to remove conductive material, and form a conductive pattern ([0056]).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to combine Kanno and Hashizume so that a conductive layer is on both sides of the base material to have a double sided printed wiring board (see Kanno, [0062] which discloses the electronic component being wiring and Hashizume, [0108]). Further, it would have been obvious for the Ra value for the liquid crystal polymer in Kanno to be within the Sa range taught in Hashizume of 0.04 to 0.1 microns which overlaps the claimed range to have a film surface that has sufficient adhesiveness and ability to form a conductive pattern (Hashizume, [0056]) where it would be obvious to have the same property for a section of an area (e.g. a single line of an area, Ra) as the entire area since the same advantages, e.g. adhesiveness and ability to form a conductive pattern, would also be expected for the section of an area. If the conductive layer is on both sides of the resin base, it would have been obvious to have the same surface properties on both sides as desirable surface structure for adhering a conductive layer to each side. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY ROSENBERG JOHNSON whose telephone number is (571)270-5772. The examiner can normally be reached Monday to Friday, 8 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M. Veronica Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NANCY R JOHNSON/Primary Examiner, Art Unit 1783                                                                                                                                                                                                        
/MARIA V EWALD/Supervisory Patent Examiner, Art Unit 1783                                                                                                                                                                                                        
/GREGORY J TRYDER/Supervisory Patent Examiner, Art Unit 1700